DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 January 2021 has been entered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8-13, 15, 17, 21-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. (U.S. 2016/0181425) in view of Park et al. (U.S. 2016/0133632).
Regarding Claim 1, Bai et al. discloses an integrated circuit product, comprising: 

a metallization blocking structure positioned in an opening in the first layer of insulating material, the metallization blocking structure comprising a second insulating material that is different from the first insulating material (metallization blocking structure 44/140, Figures 9a-9b and 29); 
a metallization trench defined in the first layer of insulating material on opposite sides of the metallization blocking structure (metallization trench 40/154, Figures 9a-9b and 29); and 
a conductive metallization line comprising first and second portions positioned in the metallization trench on opposite sides of the metallization blocking structure, wherein the conductive metallization line has a long axis extending along the first and second portions and a first width in a direction perpendicular to the long axis (conductive metallization line 50/154, Figures 9a-9b and 29).
However, they do not explicitly disclose that the metallization blocking structure has a second width in the direction perpendicular to the long axis greater than the first width.  Park et al. discloses a similar device wherein a metallization blocking structure comprising a second insulating layer is formed in a first insulating layer covering a device layer, said metallization blocking structure having first and second portions of a conductive metallization line on opposing sides, wherein the conductive metallization line has a long axis extending along the first and second portions and a first width in a direction 
Regarding Claim 4, Bai et al. in view of Park et al. further discloses that the conductive metallization line conductively contacts a contact structure comprising one of a gate contact, a source/drain contact or a conductive via positioned in a second layer of insulating material positioned below the first layer of insulating material (Bai et al., source/drain contact 110, second layer of insulating material 11/130, Figures 9a-9b and 29, Paragraph 69).
Regarding Claim 5, Bai et al. in view of Park et al. further discloses that the opening extends through an entire vertical thickness of the first layer of insulating material (Bai et al., opening OP1, first insulating layer 160, Figures 23 and 29).
Regarding Claim 6, Bai et al. in view of Park et al. further discloses that the first portion of the conductive metallization line physically contacts a portion of a first side of the metallization blocking structure and the second portion of the conductive metallization line physically contacts a second side of the metallization blocking structure that is 
Regarding Claim 8, Bai et al. in view of Park et al. further discloses that the metallization blocking structure has a vertical thickness that is less than a vertical thickness of the first layer of insulating material (first insulating material portion 160 of first insulating material 152/160, metallization blocking structure 140, Figure 29) and wherein a bottom surface of the metallization blocking structure is positioned on and in contact with a portion of the first layer of insulating material (first insulating material portion 152 of first insulating material 152/160, metallization blocking structure 140, Figure 29)
Regarding Claim 9, Bai et al. in view of Park et al. further discloses that the metallization blocking structure has a rectangular configuration when viewed from above (Bai et al., metallization blocking structure 44/140, Figures 9a and 29).
Regarding Claim 10, Bai et al. in view of Park et al. further discloses a second layer of insulating material positioned below the first layer of insulating material, wherein the metallization blocking structure abuts the second layer of insulating material (Bai et al., second layer of insulating material 130 or 156, metallization blocking structure 140, Figure 29).
Regarding Claim 11, Bai et al. in view of Park et al. further discloses that the opening extends vertically into the second layer of insulating material (Bai et al., second layer of insulating material 130/230/152/252, metallization blocking structure 140/240, Figures 29 and 38c).
Regarding Claim 12, Bai et al. in view of Park et al. further discloses that the a second layer of insulating material positioned below the first layer of insulating material, 
Regarding Claim 13, Bai et al. in view of Park et al. further discloses that the first insulating material comprises silicon and oxygen (Bai et al., Paragraph 72).
Regarding Claim 15, Bai et al. in view of Park et al. further discloses a second layer of insulating material positioned below the first layer of insulating material (Bai et al., second layer of insulating material 130/230, Figures 29 and 38c); and a contact structure embedded in the second layer of insulating material, wherein the conductive metallization line abuts the contact structure (Bai et al., contact structure 105/110/210, conductive metallization line 150/250, Figures 29 and 38c).
Regarding Claim 17, Bai et al. in view of Park et al. further discloses that the first insulating material has a k value of less than 3.5, wherein the second insulating material comprises a material having a k value of less than 7 (Bai et al., Paragraphs 9, 72, and 105).
Regarding Claim 21, Bai et al. in view of Park et al. further discloses that the first insulating material comprises a material having a first k value (Bai et al., Paragraph 72), and the second insulating material comprises a material having a second k value greater than the first k value (Bai et al., Paragraphs 9 and 105). 
Regarding Claim 22, Bai et al. discloses an integrated circuit product, comprising: 
a first layer of insulating material comprising a first insulating material positioned above a device layer of a semiconductor substrate, the device layer comprising 
a metallization blocking structure positioned in an opening in the first layer of insulating material, the metallization blocking structure comprising a second insulating material that is different from the first insulating material (metallization blocking structure 40/140, Figures 9a-9b and 29); 
a metallization trench defined in the first layer of insulating material on opposite sides of the metallization blocking structure (metallization trench 40/154, Figures 9a-9b and 29); and 
a conductive metallization line comprising first and second portions positioned in the metallization trench on opposite sides of the metallization blocking structure, wherein the conductive metallization line has a long axis extending along the first and second portions, wherein the metallization blocking structure extends laterally into the first layer of insulating material in a direction perpendicular to the long axis (conductive metallization line 50/154, Figures 9a-9b and 29), 
wherein the metallization blocking structure has a vertical thickness that is less than a vertical thickness of the first layer of insulating material (first insulating material portion 160 of first insulating material 152/160, metallization blocking structure 140, Figure 29) and wherein a bottom surface of the metallization blocking structure is positioned on and in contact with a portion of the first layer of insulating material (first insulating material portion 152 of first insulating material 152/160, metallization blocking structure 140, Figure 29).

Park et al. discloses a similar device wherein a metallization blocking structure comprising a second insulating layer is formed in a first insulating layer covering a device layer, said metallization blocking structure having first and second portions of a conductive metallization line on opposing sides, wherein the conductive metallization line has a long axis extending along the first and second portions, wherein the metallization blocking structure extends laterally into the first layer of insulating material in a direction perpendicular to the long axis further than the conductive metallization line (first insulating material 620, device layer AC/110, metallization blocking structure IGR3, metallization trench GLA/GLB, second width W31, first width L31, Figures 3a, 13a, 13b, Paragraphs 116 and 239).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the metallization blocking structure to extend laterally into the first layer of insulating material in a direction perpendicular to the long axis further than the conductive metallization line in Bai et al. in view of Park et al. in order to improve operational stability and reliability of the device (Park et al., Paragraph 03).
Regarding Claim 23, Bai et al. in view of Park et al. further disclose that the first portion of the conductive metallization line physically contacts a first portion of a first side of the metallization blocking structure and wherein the second portion of the conductive metallization line physically contacts a first portion of a second side of the metallization blocking structure, wherein the first side is opposite the second side (Bai et al., conductive metallization line 154, metallization blocking structure 140, Figure 29).
Regarding Claim 24, Bai et al. in view of Park et al. further disclose that the first layer of insulating material physically contacts a second portion of the first side of the metallization blocking structure and physically contacts a second portion of the second side of the metallization blocking structure (Bai et al., first layer of insulating material 160/152, metallization blocking structure 140, first side A, second side B, see annotated Figure 29 below).

    PNG
    media_image1.png
    911
    682
    media_image1.png
    Greyscale

Regarding Claim 26, Bai et al. in view of Park et al. further disclose that the first portion of the first side of the metallization blocking structure and the first portion of the second side of the metallization blocking structure are located proximate an upper surface .

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 27 and 28 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Claim 27 and dependent claim 28 are allowable because prior art does not disclose alone or in combination along with the limitations of the independent claim such as “wherein the metallization blocking structure has a second width in the direction perpendicular to the long axis greater than the first width…wherein along the long axis, the first layer of insulating material physically separates the first portion of the conductive metallization line from the metallization blocking structure and physically separates the second portion of the conductive metallization line from the metallization blocking structure except at the first portion of the first side of the metallization blocking structure and the first portion of the second side of the metallization blocking structure”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
19 January 2021 have been fully considered but they are not persuasive.
Regarding Claim 1, the Applicant argues that the Park reference fails to disclose "the conductive metallization line has a long axis extending along the first and second portions and a first width in a direction perpendicular to the long axis, wherein the metallization blocking structure has a second width in the direction perpendicular to the long axis greater than the first width" because  altering the width of the 'second layer 44' as proposed by the Examiner with the addition of Park would fundamentally change the circuit structure formed in the remaining process in Bai". In response to applicant's argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The Park reference discloses the limitation and a motivation of improvement of operations stability and reliability of the devices. Therefore the arguments are not persuasive.
Regarding Claim 8, the Applicant argues that the Park reference fails to disclose "features defining dimension relationships of the conductive metallization line and the metallization blocking structure from claim 1" because "the Examiner cannot rely on one interpretation of a reference's teaching in a first claim rejection and rely on a distinct interpretation of the reference's teaching in a rejection of a claim depending thereon". However, the thickness of first layer of insulating material 22/160/152 is greater than the 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Abbigale Boyle whose telephone number is 571-270-7919.  The Examiner can normally be reached from 11 A.M to 7 P.M., Monday through Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Zandra Smith, can be reached at 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


					Abbigale Boyle 
Examiner, Art Unit 2816
/ABBIGALE A BOYLE/Examiner, Art Unit 2816                                                                                                                                                                                                        
/MARK W TORNOW/Primary Examiner, Art Unit 2891